

117 HRES 631 IH: Commemorating the 20th anniversary of 9/11.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 631IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Nadler (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Garbarino, Ms. Velázquez, Ms. Malliotakis, Mr. Tonko, Mr. Katko, Mr. Jeffries, Mr. Jacobs of New York, Mr. Suozzi, Mr. Delgado, Ms. Meng, Ms. Tenney, Ms. Clarke of New York, Mr. Bowman, Ms. Stefanik, Mr. Morelle, Mr. Espaillat, Mr. Meeks, Mr. Torres of New York, Mr. Zeldin, Mr. Sean Patrick Maloney of New York, Mr. Jones, Miss Rice of New York, Mr. Joyce of Ohio, Mr. Gottheimer, Mr. Rice of South Carolina, Mrs. Bice of Oklahoma, Ms. Eshoo, Mr. Johnson of Ohio, Mr. Ryan, Mr. Fitzpatrick, Mr. Green of Texas, Mr. Price of North Carolina, Mr. Grothman, Mrs. Hayes, Mr. Baird, Mr. Pascrell, Ms. Norton, Mr. Costa, Mrs. Demings, Mr. Himes, Mr. Valadao, Ms. Escobar, Mr. Carson, Ms. Kelly of Illinois, Mr. O'Halleran, Mr. Stanton, Ms. Bonamici, Mr. McNerney, Mrs. Watson Coleman, Ms. Bass, Mr. Johnson of Georgia, Mr. Cuellar, Mr. Lynch, Mrs. Trahan, Mr. Quigley, Mrs. Bustos, Mr. Connolly, Ms. Brownley, Ms. Dean, Mr. Thompson of California, Mr. Payne, Ms. Speier, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Mr. Newhouse, Mr. Guest, Mr. Allred, Mr. Kilmer, Mr. Schneider, Mrs. Spartz, Mr. DeSaulnier, Mr. Schiff, Ms. Lofgren, Mr. Crawford, Mr. Correa, Mr. Evans, Mr. Hudson, Mr. Auchincloss, Ms. Spanberger, Mr. McEachin, Mr. Crow, and Mrs. Fletcher) submitted the following resolution; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Judiciary, Transportation and Infrastructure, Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 20th anniversary of 9/11.Whereas 20 years ago, on Tuesday, September 11, 2001, as Americans went about their daily lives, terrorists hijacked 4 civilian aircraft and deliberately flew the aircraft into the North Tower of the World Trade Center, the South Tower of the World Trade Center, and the Pentagon;Whereas terrorists hijacked a 4th civilian aircraft, which was intended for a target in the District of Columbia, but which crashed into a field in Shanksville, Pennsylvania;Whereas thousands of on-duty and off-duty firefighters, police officers, emergency medical technicians, and other responders from around the country rushed to the scenes and took heroic action to save lives at the World Trade Center and the Pentagon;Whereas office workers, military personnel, residents, and students showed incredible courage and support for their fellow Americans in helping each other escape the attack and flee to safety, often at the expense of their own lives;Whereas the September 11, 2001, attack was the deadliest terrorist attack in American history, killing 2,996 people in the initial attack (including 343 members of the New York City Fire Department, 60 law enforcement officers from the New York City Police Department and the Port Authority of New York and New Jersey, and 55 military personnel) and leading to the loss of thousands of United States servicemembers in post-9/11 military operations;Whereas Congress acted quickly after the attacks in a bipartisan fashion to create a Victim Compensation Fund to support those injured and the family members of those who died, provide funds to rebuild Lower Manhattan, and investigate the attack and prevent future terrorist attacks;Whereas the attack created one of the worst environmental disasters in history, as hundreds of tons of toxic dust and debris spread over Lower Manhattan and Brooklyn, covering first responders, workers, residents, and students and filling apartment buildings, offices, stores, and schools;Whereas the Environmental Protection Agency, despite the clear evidence of toxic debris, assured everyone that the air in Lower Manhattan and at the World Trade Center in particular was safe to breathe and sent thousands of responders to the pile, thousands of office workers back to work and students back to school, and thousands of residents back to their homes without adequate protective equipment or a comprehensive cleanup of the area;Whereas, as a result of these lies, thousands of responders and survivors of the attack were exposed to toxins and have been diagnosed with 9/11-related illnesses, including cancers, and thousands have died from a 9/11-related illness;Whereas Congress came together in 2011 to pass the James Zadroga 9/11 Health and Compensation Act of 2010, which created the World Trade Center Health Program and reopened the 9/11 Victim Compensation Fund that together provide health and support for responders and survivors struggling with 9/11-related illnesses;Whereas, in 2016, Congress made the World Trade Center Health Program permanent and, in 2019, Congress made the 9/11 Victim Compensation Program permanent to ensure that these programs will be available to responders and survivors struggling with 9/11-related illnesses throughout their lives;Whereas over 110,000 responders and survivors are now enrolled in the World Trade Center Health Program from all 50 States and nearly every congressional district and over $8,600,000,000 in compensation has been paid to responders and survivors struggling with 9/11-related illnesses;Whereas for the families and friends of those who died on 9/11 and the responders and survivors who are struggling with 9/11-related illnesses today, the tragedy of that day has never ended; andWhereas September 11, 2021, marks the 20th anniversary of the attacks: Now, therefore, be itThat the House of Representatives—(1)recognizes that September 11 is a day of solemn remembrance and calls on all Americans to observe the 20th anniversary of the September 11 attacks and honor those who lost their lives;(2)continues to express its deepest sympathy to those who lost family members and loved ones on September 11 and in the aftermath of the attacks;(3)honors the heroism and sacrifice of the firefighters, law enforcement officers, military personnel, emergency personnel, and civilians who risked, and often gave, their lives that day to save their fellow Americans;(4)honors the lives of those servicemembers who died and recognizes the sacrifice of those who were wounded and the veterans who served their country in the years following the attack; (5)stands with the responders and survivors made sick by their exposure to 9/11 toxins during the cleanup and recovery; and(6)reaffirms, after 20 years, its commitment to never forget September 11.